Exhibit 10.14

 

CURIOSITYSTREAM INC.
2020 OMNIBUS INCENTIVE PLAN

 

PURPOSES

 

This CuriosityStream Inc. 2020 Omnibus Incentive Plan, as may be amended from
time to time (the “Plan”), is intended to promote the interests of
CuriosityStream Inc. (the “Company”) and its Subsidiaries and its shareholders
by (i) attracting and retaining directors, executive officers, employees and
consultants of outstanding ability; (ii) motivating such individuals by means of
performance-related incentives to achieve the longer-range performance goals of
the Company and its Subsidiaries; and (iii) enabling such individuals to
participate in the long-term growth and financial success of the Company.

 

1.DEFINITIONS

 

Whenever the following terms are used in this Plan, they shall have the meanings
specified below unless the context clearly indicates to the contrary.

 

(a)“Administrator” means the Compensation Committee of the Board unless
otherwise determined by the Board from time to time. In exercising its
discretion hereunder, the Board shall endeavor to cause the Administrator to
satisfy any requirements applicable to qualify for an exemption available under
Rule 16b-3 promulgated under the Exchange Act or any other regulatory or
administrative requirements that may be applicable with respect to Awards
granted hereunder.

 

(b)“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with, such Person
where “control” (including the terms “controlling,” “controlled by,” and “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of securities, by contract, or otherwise.

 

(c)“Alternative Award” has the meaning set forth in Section 10.1.

 

(d)“Alternative Performance Awards” has the meaning set forth in Section 10.2.

 

(e)“Award” means any Option, Restricted Stock, Restricted Stock Unit,
Performance Award, SAR, Dividend Equivalent or other Stock-Based Award granted
to a Participant pursuant to the Plan, including an Award combining two or more
types of Awards into a single grant.

 

(f)“Award Agreement” means any written agreement, contract or other instrument
or document evidencing an Award, including through an electronic medium. The
Administrator may provide for the use of electronic, internet or other non-paper
Award Agreements, and the use of electronic, internet or other non-paper means
for the Participant’s acceptance of, or actions under, an Award Agreement unless
otherwise expressly specified herein.

 

(g)“Board” means the Board of Directors of the Company.







 

(h)“Cause” means, unless otherwise provided in the Award Agreement, any of the
following: (a) the Participant’s commission of a crime involving fraud, theft,
false statements or other similar acts or commission of any crime that is a
felony (or comparable classification in a jurisdiction that does not use these
terms); (b) the Participant’s engaging in any conduct that constitutes an
employment disqualification under applicable law with respect to the
Participant’s work duties; (c) the Participant’s willful or grossly negligent
failure to perform his or her employment-related duties for the Company Group,
or willful misconduct in the performance of such duties; (d) the Participant’s
violation of any material Company or Subsidiary policy as in effect from time to
time; (e) the Participant’s engaging in any act or making any public statement
that materially impairs, impugns, denigrates, disparages or negatively reflects
upon the name, reputation or business interests of the Company or its
Subsidiaries; (f) the Participant’s material breach of any Award Agreement,
employment agreement, or noncompetition, nondisclosure or nonsolicitation
agreement to which the Participant is a party or by which the Participant is
bound, or (g) any other action by the Participant that the Administrator deems
to be sufficiently injurious to the interests of the Company or any Subsidiary
to constitute substantial cause for termination; provided that in the case of
any Participant who, as of the date of determination, is a party to an effective
services, severance, consulting or employment agreement with the Company or any
Subsidiary that employs such individual, “Cause” has the meaning, if any,
specified in such agreement. A termination for Cause shall be deemed to include
a determination by the Administrator following a Participant’s termination of
employment that circumstances existing prior to such termination would have
entitled the Company or one of its Subsidiaries to have terminated such
Participant’s employment for Cause. All rights a Participant has or may have
under the Plan shall be suspended automatically during the pendency of any
investigation by the Administrator or its designee, or during any negotiations
between the Administrator or its designee and the Participant, regarding any
actual or alleged act or omission by the Participant of the type described in
the applicable definition of Cause.

 



 

 



 

(i)“Change in Control” means the first to occur of any of the following events
after the Effective Date:

 

(i)any Person becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 30% or more of either (i) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this Section 1.9(a), the following acquisitions shall not
constitute a Change in Control: (A)  any acquisition by the Company of
Outstanding Company Common Stock, (B) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any of its
Affiliates, (C) any acquisition by any Person pursuant to a Business Combination
that complies with clauses (i), (ii) and (iii) of Section 1.9(c), or (D) any
acquisition by any Investor unless such acquisition results in the Investors
becoming the beneficial owner (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 50% or more of the Outstanding Company Common Stock
or the Outstanding Company Voting Stock;

 

(ii)the individuals who constitute the Board as of the Effective Date (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a Director subsequent to
the Effective Date whose election, or nomination for election, by the Company’s
stockholders, was approved by a vote of at least a majority of the Directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board; or

 

(iii)the consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more Subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of (or 50%
or more of, in the case of the Investor), respectively, the then-outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
of the entity resulting from such Business Combination or the combined voting
power of the then-outstanding voting securities of such entity entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent securities), except to the extent that such ownership existed prior
to the Business Combination, and (iii) at least a majority of the members of the
board of directors (or, for a non-corporate entity, equivalent governing body)
of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; in each case,
provided that, as to Awards subject to Section 409A of the Code the payment or
settlement of which will occur by reason of the Change in Control, such event
also constitutes a “change in control” within the meaning of Section 409A of the
Code. In addition, notwithstanding the foregoing, a “Change in Control” shall
not be deemed to occur if the Company files for bankruptcy, liquidation or
reorganization under the United States Bankruptcy Code or as a result of any
restructuring that occurs as a result of any such proceeding.

 



2

 



 

(j)“Change in Control Price” means the price per share of Company Common Stock
paid in conjunction with any transaction resulting in a Change in Control. If
any part of the offered price is payable other than in cash, the value of the
non-cash portion of the Change in Control Price shall be determined in good
faith by the Administrator as constituted immediately prior to the Change in
Control.

 

(k)“Code” means the Internal Revenue Code of 1986, as amended.

 

(l)“Company Common Stock” means the common stock, par value $0.0001 per share,
of the Company and such other stock or securities into which such common stock
is hereafter converted or for which such common stock is exchanged.

 

(m)“Company Group” means the Company and its direct or indirect Subsidiaries.

 

(n)“Compensation Year” means the period from one annual meeting of shareholders
to the next following annual meeting of shareholders.

 

(o)“Competitive Activity” means a Participant’s material breach of restrictive
covenants relating to noncompetition, nonsolicitation (of customers or
employees) or preservation of confidential information or other covenants having
the same or similar scope, included in an Award Agreement or other agreement to
which the Participant and the Company or any of its Affiliates is a party.

 

(p)“Corporate Event” means, as determined by the Administrator, any stock
dividend, extraordinary dividend, stock split or share combination or any
recapitalization, merger, consolidation, exchange of shares, spin-off,
liquidation or dissolution of the Company or other similar transaction affecting
the Company Common Stock, or any unusual or infrequently occurring transaction
or event affecting the Company, any Subsidiary, or the financial statements of
the Company or any of its Subsidiaries, or changes in applicable laws,
regulations or accounting principles (including, without limitation, a
recapitalization of the Company).

 

(q)“Director” means a member of the Board or a member of the board of directors
of any Subsidiary.

 

(r)“Disability” means (x) for Awards that are not subject to Section 409A of the
Code, “disability” as such term is defined in the long-term disability insurance
plan or program of the Company or any Subsidiary then covering the Participant,
and (y) for Awards that are subject to Section 409A of the Code, “disability”
has the meaning set forth in Section 409A(a)(2)(c) of the Code; provided that
with respect to Awards that are not subject to Section 409A of the Code, in the
case of any Participant who, as of the date of determination, is a party to an
effective services, severance, consulting or employment agreement with the
Company or any Subsidiary that employs such individual, “Disability” has the
meaning, if any, specified in such agreement.

 



3

 



 

(s)“Dividend Equivalent” means the right to receive payments, in cash or in
Shares, based on dividends paid with respect to Shares.

 

(t)“Eligible Representative” for a Participant means such Participant’s personal
representative or such other person as is empowered under the deceased
Participant’s will or the then applicable laws of descent and distribution to
represent the Participant hereunder.

 

(u)“Employee” means any individual classified as an employee by the Company or
one of its Subsidiaries.

 

(v)“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(w)“Executive Officer” means each person who is an officer or employee of the
Company or any of its Subsidiaries and who is subject to the reporting
requirements under Section 16(a) of the Exchange Act.

 

(x)“Fair Market Value” means, unless otherwise determined by the Administrator
from time to time, the closing transaction price of a Share as reported on the
NASDAQ Stock Market LLC on the date as of which such value is being determined
or, if Shares are not listed on the NASDAQ Stock Market LLC, the closing
transaction price of a Share on the principal national stock exchange on which
Shares are traded on the date as of which such value is being determined or, if
there shall be no reported transactions for such date, on the next preceding
date for which transactions were reported; provided, however, that if Shares are
not listed on a national stock exchange or if Fair Market Value for any date
cannot be so determined, Fair Market Value shall be determined by the
Administrator by whatever means or method as the Administrator, in the good
faith exercise of its discretion, shall at such time deem appropriate and in
compliance with Section 409A of the Code.

 

(y)“Good Reason” means, unless otherwise provided in the Award Agreement, a
material reduction in the Participant’s base salary or a material reduction in
the Participant’s target annual cash incentive compensation opportunity, in each
case, other than (a) any isolated or inadvertent failure by the Company or the
applicable Subsidiary that is not in bad faith and is cured within thirty (30)
business days after the Participant gives the Company or the applicable
Subsidiary notice of such event or (b) a reduction of 10% or less which is
applicable to all employees in the same salary grade as the Participant;
provided that in the case of any Participant who, as of the date of
determination, is a party to an effective services, severance, consulting or
employment agreement with the Company or any Subsidiary that employs such
individual, “Good Reason” has the meaning, if any, specified in such agreement.

 

(z)“Incentive Stock Option” means an Option which qualifies under Section 422 of
the Code and is expressly designated as an Incentive Stock Option in the Award
Agreement.

 

(aa)“Investors” means, collectively, Software Acquisition Holdings LLC, a
Delaware limited liability company, and its Affiliates.

 

(bb)“Merger Agreement” means the Merger Agreement, dated August 10, 2020, among
Software Acquisition Group Inc., CS Merger Sub, Inc., CuriosityStream Inc. and
Hendricks Factual Media LLC.

 

(cc)“Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option.

 

(dd)“Option” means an option to purchase Company Common Stock granted under the
Plan. The term “Option” includes both an Incentive Stock Option and a
Non-Qualified Stock Option.

 

(ee)“Participant” means any Service Provider who has been granted an Award
pursuant to the Plan.

 

(ff)“Performance Award” means a Performance Share or a Performance Unit.

 



4

 



 

(gg)“Performance Cycle” means the period of time selected by the Administrator
during which performance is measured for the purpose of determining the extent
to which a Performance Award has been earned or vested.

 

(hh)“Performance Goals” means the objectives established by the Administrator
for a Performance Cycle pursuant to Section 6.5 for the purpose of determining
the extent to which a Performance Award has been earned or vested.

 

(ii)“Performance Share” means an Award granted pursuant to Article VI of the
Plan of a Share or a contractual right to receive a Share (or the cash
equivalent thereof) upon the achievement, in whole or in part, of the applicable
Performance Goals.

 

(jj)“Performance Unit” means a U.S. Dollar-denominated unit (or a unit
denominated in the Participant’s local currency) granted pursuant to Article VI
of the Plan, payable in cash or in Shares upon the achievement, in whole or in
part, of the applicable Performance Goals.

 

(kk)“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or any other entity of whatever nature.

 

(ll)“Replacement Awards” means Shares or Awards issued in assumption of, or in
substitution for, any outstanding awards of any entity acquired in any form or
combination by the Company or any of its Subsidiaries.

 

(mm)“Restricted Stock” means an Award granted pursuant to Section 5.1.

 

(nn)“Restricted Stock Unit” means an Award granted pursuant to Section 5.2.

 

(oo)“Securities Act” means the Securities Act of 1933, as amended.

 

(pp)“Service Provider” means an Employee, Director or consultant of the Company
or any of its Subsidiaries.

 

(qq)“Share” means a share of Company Common Stock.

 

(rr)“Stock Appreciation Right” or “SAR” means the right to receive a payment
from the Company in cash and/or Shares equal to the excess, if any, of the Fair
Market Value of one Share on the exercise date over a specified price (the “Base
Price”) fixed by the Administrator on the grant date (which specified price
shall not be less than the Fair Market Value of one Share on the grant date).

 

(ss)“Subsidiary” means any entity that is directly or indirectly controlled by
the Company or any entity in which the Company directly or indirectly has at
least a 50% equity interest.

 

(tt)“Ten Percent Stockholder” means a Person owning stock possessing more than
10% of the total combined voting power of all classes of stock of the Company or
its Subsidiaries.

 

(uu)“Termination of employment,” “termination of service” and any similar
term(s) means: with respect to a Director who is not an Employee of the Company
or any Subsidiary, the date upon which such Director ceases to be a member of
the Board or of the board of directors of any Subsidiary; with respect to a
consultant of the Company or any of its Subsidiaries, the date upon which such
consultant ceases to provide services to the Company and its Subsidiaries; and,
with respect to an Employee, the date he or she ceases to be an Employee;
provided that in all events with respect to any Award subject to Section 409A of
the Code, such terms shall mean “separation from service,” as defined in Section
409A of the Code and the rules, regulations and guidance promulgated thereunder.

 



5

 



 

2.ADMINISTRATION

 

(a)Powers of the Administrator. The Plan shall be administered by the
Administrator. The Administrator shall have the sole and complete authority and
discretion to: (a) determine the type or types of Awards to be granted to each
Participant; (b) select the Service Providers to whom Awards may from time to
time be granted; (c) determine all matters and questions related to the
termination of service of a Service Provider with respect to any Award granted
to him or her; (d) determine the number of Awards to be granted and the number
of Shares to which an Award will relate; (e) approve forms of agreement for use
under the Plan, which need not be identical for each Service Provider; (f)
determine the terms and conditions of any Awards (including, without limitation,
the Exercise Price or Base Price, the time or times when Awards may be exercised
(which may be based on performance criteria), any vesting acceleration or waiver
of forfeiture restrictions and any restriction or limitation regarding any Award
or the Company Common Stock relating thereto) based in each case on such factors
as the Administrator shall determine; (g) prescribe, amend and rescind rules and
regulations relating to the Plan, including rules and regulations relating to
Subplans (as defined in Section 2.4) established for the purpose of satisfying
applicable foreign laws; (h) determine whether, to what extent, and pursuant to
what circumstances an Award may be settled in, or the exercise or purchase price
of an Award may be paid in, cash, Company Common Stock, other Awards, or other
property, or an Award may be cancelled, forfeited or surrendered; (i) suspend or
accelerate the vesting of any Award granted under the Plan or waive the
forfeiture restrictions or any other restriction or limitation regarding any
Awards or the Company Common Stock relating thereto; (j) construe and interpret
the terms of the Plan and Awards granted pursuant to the Plan; and (k) make all
other decisions and determinations that may be required pursuant to the Plan or
as the Administrator deems necessary or advisable to administer the Plan. Any
determination made by the Administrator under the Plan, including, without
limitation, under Section 3.3, shall be final, binding and conclusive on all
Participants and other persons having or claiming any right or interest under
the Plan. The Administrator’s determinations under the Plan need not be uniform
and may be made by the Administrator selectively among persons who receive, or
are eligible to receive, Awards under the Plan, whether or not such persons are
similarly situated.

 

(b)Delegation by the Administrator. The Administrator may delegate, subject to
such terms or conditions or guidelines as it shall determine, to any officer or
group of officers, or Director or group of Directors any portion of its
authority and powers under the Plan with respect to Participants who are not
Executive Officers or non-employee directors of the Board; provided that any
delegation to one or more officers of the Company shall be subject to and comply
with applicable law.

 

(c)Expenses, Professional Assistance, No Liability. All expenses and liabilities
incurred by the Administrator in connection with the administration of the Plan
shall be borne by the Company. The Administrator may elect to engage the
services of attorneys, consultants, accountants or other persons. The
Administrator, the Company and its officers and Directors shall be entitled to
rely upon the advice, opinions or valuations of any such persons. The
Administrator (and its members) shall not be personally liable for any action,
determination or interpretation made with respect to the Plan or the Awards, and
the Administrator (and its members) shall be fully protected by the Company with
respect to any such action, determination or interpretation.

 

(d)Participants Based Outside the United States. To conform with the provisions
of local laws and regulations, or with local compensation practices and
policies, in foreign countries in which the Company or any of its Subsidiaries
operate, but subject to the limitations set forth herein regarding the maximum
number of shares issuable hereunder and the maximum award to any single
Participant, the Administrator may (a) modify the terms and conditions of Awards
granted to Employees employed and consultants who provide services outside the
United States (“Non-U.S. Awards”), (b) establish subplans with such
modifications as may be necessary or advisable under the circumstances
(“Subplans”) and (c) take any action that it deems advisable to obtain, comply
with or otherwise reflect any necessary governmental regulatory procedures,
exemptions or approvals with respect to the Plan. The Administrator’s decision
to grant Non-U.S. Awards or to establish Subplans is entirely voluntary, and at
the complete discretion of the Administrator. The Administrator may amend,
modify or terminate any Subplans at any time, and such amendment, modification
or termination may be made without prior notice to the Participants. The
Company, Affiliates and members of the Administrator shall not incur any
liability of any kind to any Participant as a result of any change, amendment or
termination of any Subplan at any time. The benefits and rights provided under
any Subplan or by any Non-U.S. Award (i) are wholly discretionary and, although
provided by either the Company or an Affiliate of the Company, do not constitute
regular or periodic payments and (ii) except as otherwise required under
applicable laws, are not to be considered part of the Participant’s salary or
compensation under the Participant’s employment with the Participant’s local
employer for purposes of calculating any severance, resignation, redundancy or
other end of service payments, vacation, bonuses, long-term service awards,
indemnification, pension or retirement benefits, or any other payments, benefits
or rights of any kind. If a Subplan is terminated, the Administrator may direct
the payment of Non-U.S. Awards (or direct the deferral of payments whose amount
shall be determined) prior to the dates on which payments would otherwise have
been made, and determine if such payments may be made in a lump sum or in
installments.

 



6

 



 

3.SHARES SUBJECT TO PLAN

 

(a)Shares Subject to Plan.

 

(i)Subject to Section 3.3, the aggregate number of Shares that may be issued or
used for reference purposes or with respect to which Awards may be granted under
this Plan shall be equal to 13% (on a fully-diluted basis) of the Shares that
are outstanding as of immediately following the Closing, as defined in the
Merger Agreement. All of the Shares reserved under the Plan may be issued in the
form of Incentive Stock Options under the Plan. The Shares issued under the Plan
may be authorized but unissued, or reacquired Company Common Stock. No provision
of this Plan shall be construed to require the Company to maintain the Shares in
certificated form. Unless the Administrator shall determine otherwise, (i)
Awards may not consist of fractional shares and shall be rounded down to the
nearest whole Share, and (ii) fractional Shares shall not be issued under the
Plan (and shall instead also be rounded as aforesaid).

 

(ii)If any Award or portion thereof under this Plan is for any reason forfeited,
cancelled, cash-settled, expired or otherwise terminated without the issuance of
Shares, the Shares subject to such forfeited, cancelled, cash-settled, expired
or otherwise terminated Award, or portion thereof, shall again be available for
grant under the Plan. If Shares are tendered or withheld from issuance with
respect to an Award by the Company in satisfaction of any Exercise Price, Base
Price or tax withholding or similar obligations, such tendered or withheld
Shares shall be available for grant under the Plan. Notwithstanding the
foregoing, and except to the extent required by applicable law, Replacement
Awards shall not be counted against Shares available for grant pursuant to this
Plan.

 

(b)Limitation on Non-Employee Director Awards. The maximum number of Shares
subject to Awards granted during a single Compensation Year to any non-employee
Director, taken together with any cash fees paid during the Compensation Year to
the non-employee Director, in respect of the Director’s service as a member of
the Board during such year (including service as a member or chair of any
committees of the Board), shall not exceed $500,000 in total value (calculating
the value of any such Awards based on the grant date fair value of such Awards
for financial reporting purposes).

 

(c)Changes in Company Common Stock; Disposition of Assets and Corporate Events.

 

(i)If and to the extent necessary or appropriate to reflect a Corporate Event,
the Administrator shall adjust the number of shares of Company Common Stock
available for issuance under the Plan, and the number, class and Exercise Price
or Base Price of any outstanding Award, and/or make such substitution, revision
or other provisions or take such other actions with respect to any outstanding
Award or the holder or holders thereof, in each case as it determines to be
equitable. Without limiting the generality of the foregoing, in the event of any
such Corporate Event, the Administrator shall have the power to make such
changes as it deems appropriate in (i) the number and type of shares or other
securities covered by outstanding Awards, (ii) the prices specified therein,
(iii) the securities, cash or other property to be received upon the exercise,
settlement or conversion of such outstanding Awards or otherwise to be received
in connection with such outstanding Awards and (iv) any applicable Performance
Goals. After any adjustment made by the Administrator pursuant to this Section
3.3, the number of shares subject to each outstanding Award shall be rounded
down to the nearest whole number of whole or fractional shares (as determined by
the Administrator), and (if applicable) the Exercise Price or Base Price thereof
shall be rounded up to the nearest cent.

 



7

 



 

(ii)Any adjustment of an Award pursuant to this Section 3.3 shall be effected in
compliance with Section 424 and 409A of the Code to the extent applicable.

 

(d)Award Agreement Provisions. The Administrator may include such provisions and
limitations in any Award Agreement as it shall determine, subject to the terms
of the Plan.

 

(e)Prohibition Against Repricing. Except to the extent (a) approved in advance
by holders of a majority of the Shares entitled to vote generally in the
election of directors or (b) pursuant to Section 3.3 as a result of any
Corporate Event or pursuant to Article XI in connection with a Change in
Control, the Administrator shall not have the power or authority to reduce,
whether through amendment or otherwise, the Exercise Price of any outstanding
Option or Base Price or any outstanding SAR or to grant any new Award, or make
any cash payment, in substitution for or upon the cancellation of Options or
SARs previously granted.

 

4.OPTIONS AND SARS

 

(a)Grant of Options and SARs. The Administrator is authorized to make Awards of
Options and/or SARs to any Service Provider in such amounts and subject to such
terms and conditions as determined by the Administrator, consistent with the
Plan. Notwithstanding the foregoing, only Employees of the Company and its
Subsidiaries are eligible to be granted Incentive Stock Options under the Plan.
SARs may be granted in tandem with Options or may be granted on a freestanding
basis, not related to any Option. Excluding Replacement Awards, the per Share
purchase price of the Shares subject to each Option (the “Exercise Price”) and
the Base Price of each SAR shall be not less than 100% (or. in the case of an
Incentive Stock Option granted to a Ten Percent Stockholder, 110%) of the Fair
Market Value of a Share on the date such Option or SAR is granted. Each Option
and each SAR shall be evidenced by an Award Agreement. To the extent that any
Option does not qualify as an Incentive Stock Option (whether because of its
provisions or the time or manner of its exercise or otherwise), such Option or
the portion thereof that does not so qualify shall constitute a separate
Non-Qualified Stock Option.

 

(b)Exercisability and Vesting; Exercise. Each Option and SAR shall vest and
become exercisable according to the terms and conditions as determined by the
Administrator. Except as otherwise determined by the Administrator, SARs granted
in tandem with an Option shall become vested and exercisable on the same date or
dates as the Options with which such SARs are associated vest and become
exercisable. SARs that are granted in tandem with an Option may only be
exercised upon the surrender of the right to exercise such Option for an
equivalent number of Shares, and may be exercised only with respect to the
Shares for which the related Option is then exercisable. The Administrator shall
specify the manner of and any terms and conditions of exercise of an exercisable
Option or SAR, including but not limited to net-settlement, delivery of
previously owned stock and broker-assisted sales.

 

(c)Settlement of SARs. Upon exercise of a SAR, the Participant shall be entitled
to receive payment in Shares, or such other form as determined by the
Administrator, having an aggregate value equal to the Fair Market Value of one
Share on the exercise date over the Base Price of such SAR; provided, however,
that on the grant date, the Administrator may establish a maximum amount per
Share that may be payable upon exercise of a SAR.

 

(d)Expiration of Options and SARs. No Option or SAR may be exercised after the
expiration of ten (10) years from the date the Option or SAR was granted (or, in
the case of an Incentive Stock Option granted to a Ten Percent Stockholder, five
(5) years), unless a longer or shorter period is set forth in the Award
Agreement. Notwithstanding the foregoing, in the event that on the last business
day of the term of the Option or SAR (a) the exercise of the Option or SAR is
prohibited by applicable law or (b) Shares may not be purchased or sold by
certain employees or directors of the Company due to the “black-out period” of a
Company policy or a “lock-up” agreement undertaken in connection with an
issuance of securities by the Company, the term of the Option or SAR shall be
extended, but not beyond a period of thirty (30) days following the end of the
legal prohibition, black-out period or lock-up agreement (to the extent
permissible under Section 409A of the Code), and provided that no extension will
be made if the applicable Exercise Price or Base Price at the date the initial
term would otherwise expire is below the Fair Market Value on such date.

 



8

 



 

(e)Incentive Stock Option Limitations. To the extent the aggregate Fair Market
Value (determined as of the time of grant) of the Shares with respect to which
Incentive Stock Options are exercisable for the first time by an Employee during
any calendar year under the Plan and/or any other stock option plan of the
Company or any Subsidiary exceeds US$100,000, such Options shall be treated as
Non-Qualified Stock Options. In addition, if an Employee does not remain
employed by the Company or any Subsidiary at all times from the time an
Incentive Stock Option is granted until three (3) months prior to the date of
exercise thereof (or such other period as required by applicable law), then such
Option shall be treated as a Non-Qualified Stock Option.

 

5.Restricted Stock Awards AND RESTRICTED STOCK UNIT AWARDS

 

(a)Restricted Stock. The Administrator is authorized to make Awards of
Restricted Stock to any Service Provider selected by the Administrator in such
amounts and subject to such terms and conditions as determined by the
Administrator. Restricted Stock shall be subject to such restrictions on
transferability and other restrictions as the Administrator may impose. These
restrictions may lapse separately or in combination at such times, pursuant to
such circumstances, in such installments, or otherwise, as the Administrator
determines at the time of the grant of the Award or thereafter. The issuance of
Restricted Stock granted pursuant to the Plan may be evidenced in such manner as
the Administrator shall determine.

 

(b)Restricted Stock Units. The Administrator is authorized to make Awards of
Restricted Stock Units to any Service Provider selected by the Administrator in
such amounts and subject to such terms and conditions as determined by the
Administrator. The Administrator may specify any conditions to vesting as it
deems appropriate. For the avoidance of doubt, the Administrator may grant
Restricted Stock Units that are fully vested and nonforfeitable when granted. At
the time of grant, the Administrator shall specify the settlement date
applicable to each grant of Restricted Stock Units. Unless otherwise provided in
an Award Agreement, on the settlement date, the Company shall, subject to the
terms of this Plan, transfer to the Participant one Share (or a cash amount
equal to the then Fair Market Value of a Share) for each Restricted Stock Unit
scheduled to be paid out on such date and not previously forfeited. A
Participant shall not be, nor have any of the rights or privileges of, a
stockholder in respect of Restricted Stock Units awarded pursuant to the Plan
unless and until the Shares attributable to such Restricted Stock Units have
been issued to such Participant. Each Restricted Stock Unit shall be evidenced
by an Award Agreement.

 

6.Performance AWARDS

 

(a)Grant of Performance Awards. The Administrator is authorized to make
Performance Awards to any Participant selected by the Administrator in such
amounts and subject to such terms and conditions as determined by the
Administrator. Each Performance Award shall be evidenced by an Award Agreement.

 

(b)Issuance and Restrictions. The Administrator shall have the authority to
determine the Participants who shall receive Performance Awards; the number of
Performance Shares, the number and value of Performance Units; the cash
entitlement of any Participant with respect to any Performance Cycle; and the
Performance Goals applicable in respect of such Performance Awards for each
Performance Cycle. The Administrator shall determine the duration of each
Performance Cycle (the duration of Performance Cycles may differ from one
another), and there may be more than one Performance Cycle in existence at any
one time. An Award Agreement evidencing the grant of Performance Shares or
Performance Units shall specify the number of Performance Shares and the number
and/or value of Performance Units awarded to the Participant, the Performance
Goals applicable thereto, and such other terms and conditions as the
Administrator shall determine. Unless the Administrator shall determine
otherwise, no Company Common Stock will be issued at the time an Award of
Performance Shares is made.

 



9

 



 

(c)Earned Performance Awards. Performance Awards shall become earned, in whole
or in part, based upon the attainment of specified Performance Goals or the
occurrence of any event or events, as the Administrator shall determine or as
set forth in an Award Agreement. In addition to the achievement of the specified
Performance Goals, the Administrator may condition payment of Performance Awards
on such other conditions as the Administrator shall determine. The Administrator
may also provide in an Award Agreement for the completion of a minimum period of
service (in addition to the achievement of any applicable Performance Goals) as
a condition to the vesting of any Performance Award.

 

(d)Rights as a Stockholder. A Participant shall not have any rights as a
stockholder in respect of Performance Awards until such time as the Shares
attributable to such Performance Awards have been issued to such Participant or
his or her beneficiary. Performance Shares as to which Shares are issued prior
to the end of the Performance Cycle shall, during such period, be subject to
such restrictions on transferability and other restrictions as the Administrator
may impose.

 

(e)Performance Goals and Related Provisions. The Administrator shall establish
the Performance Goals that must be satisfied in order for a Participant to
receive an Award for a Performance Cycle or for a Performance Award to be earned
or vested. The Administrator may provide for a threshold level of performance
below which no amount of compensation will be paid and a maximum level of
performance above which no additional amount of compensation will be paid under
the Plan, and it may provide for the payment of differing amounts of
compensation for different levels of performance. Performance Goals may be
established on a Company-wide basis, with respect to one or more business units,
divisions, Subsidiaries or products or based on individual performance measures,
and may be expressed in absolute terms or relative to other metrics including
internal targets or budgets, past performance of the Company, the performance of
one or more similarly situated companies, performance of an index, outstanding
equity or other external measures. In the case of earning-based measures,
performance goals may include comparisons relating to capital, shareholders’
equity, shares outstanding, assets or net assets, or any combination thereof.
Performance Goals may also be subject to such other metric, terms and conditions
as the Administrator may determine appropriate. The Administrator may also
adjust the Performance Goals for any Performance Cycle as it deems equitable in
recognition of unusual or non-recurring events affecting the Company; changes in
applicable tax laws or accounting principles; other extraordinary events such as
restructurings; discontinued operations; asset write-downs; significant
litigation or claims, judgments or settlements; acquisitions or divestitures;
reorganizations or changes in the corporate structure or capital structure of
the Company; foreign exchange gains and losses; change in the fiscal year of the
Company; business interruption events; unbudgeted capital expenditures;
unrealized investment gains and losses; impairments and/or such other factors as
the Administrator may determine.

 

(f)Determination of Attainment of Performance Goals. As soon as practicable
following the end of a Performance Cycle and prior to any payment or vesting in
respect of such Performance Cycle, the Administrator shall determine the number
of Performance Shares or other Performance Awards and the number and value of
Performance Units or the amount of any cash entitlement, in each case that has
been earned or vested.

 

(g)Payment of Awards. Unless otherwise specified in the applicable Award
Agreement, payment or delivery of Company Common Stock with respect to earned
Performance Shares, earned Performance Units and earned cash entitlements shall
be made to the Participant or, if the Participant has died, to the Participant’s
Eligible Representative, as soon as practicable after the expiration of the
Performance Cycle and the Administrator’s determination under Section 6.6 above,
and in any event no later than the earlier of (i) ninety (90) days after the end
of the fiscal year in which the Performance Cycle has ended and (ii) ninety (90)
days after the expiration of the Performance Cycle. The Administrator shall
determine and set forth in the applicable Award Agreement whether earned
Performance Shares and the value of earned Performance Units are to be
distributed in the form of cash, Shares or in a combination thereof, with the
value or number of Shares payable to be determined based on the Fair Market
Value of the Company Common Stock on the date of the Administrator’s
determination under Section 6.6 above or such other date specified in the Award
Agreement. The Administrator may, in an Award Agreement with respect to the
Award or delivery of Shares, condition the vesting of such Shares on the
performance of additional service.

 



10

 



 

7.OTHER Stock-Based Awards

 

(a)Grant of Stock-Based Awards. The Administrator is authorized to make Awards
of other types of equity-based or equity-related awards and fully vested stock
awards, including grants of fully vested Shares (collectively, “Stock-Based
Awards”) not otherwise described by the terms of the Plan in such amounts and
subject to such terms and conditions as the Administrator shall determine,
including without limitation the payment of cash bonuses or other incentives in
the form of Stock-Based Awards. Unless otherwise determined by the
Administrator, all Stock-Based Awards shall be evidenced by an Award Agreement.
Such Stock-Based Awards may be granted as an inducement to enter the employ of
the Company or any Subsidiary or in satisfaction of any obligation of the
Company or any Subsidiary to an officer or other key employee, whether pursuant
to this Plan or otherwise, that would otherwise have been payable in cash or in
respect of any other obligation of the Company. Such Stock-Based Awards may
entail the transfer of actual Shares, or payment in cash or otherwise of amounts
based on the value of Shares and may include, without limitation, Awards
designed to comply with or take advantage of the applicable local laws of
jurisdictions other than the United States.

 

8.DIVIDEND EQUIVALENTS

 

(a)Generally. Dividend Equivalents may be granted to Participants at such time
or times as shall be determined by the Administrator. Dividend Equivalents may
be granted in tandem with other Awards, in addition to other Awards, or
freestanding and unrelated to other Awards. Notwithstanding the terms of this
Section 8.1, no Dividend Equivalents shall be granted with respect to Options or
SARs. The grant date of any Dividend Equivalents will be the date on which the
Dividend Equivalent is awarded by the Administrator, or such other date
permitted by applicable laws as the Administrator shall determine. Dividend
Equivalents may, at the discretion of the Administrator, be fully vested and
nonforfeitable when granted or subject to such vesting conditions as determined
by the Administrator; provided that, unless the Administrator shall determine
otherwise in an Award Agreement, Dividend Equivalents with respect to Awards
shall not be fully vested until the Awards have been earned and shall be
forfeited if the related Award is forfeited. Dividend Equivalents shall be
evidenced in writing, whether as part of the Award Agreement governing the terms
of the Award, if any, to which such Dividend Equivalent relates, or pursuant to
a separate Award Agreement with respect to freestanding Dividend Equivalents, in
each case, containing such provisions not inconsistent with the Plan as the
Administrator shall determine, including customary representations, warranties
and covenants with respect to securities law matters.

 

9.Termination and Forfeiture

 

(a)Termination for Cause; Post-Service Competitive Activity. Unless otherwise
set forth in the Award Agreement, if a Participant’s employment or service
terminates for Cause or a Participant engages in Competitive Activity following
the Participant’s termination of employment or service, all Options and SARs,
whether vested or unvested, and all other Awards that are unvested or
unexercisable or otherwise unpaid (or were unvested or unexercisable or unpaid
at the time of occurrence of Cause or engagement in Competitive Activity) shall
be immediately forfeited and cancelled, effective as of the date of the
termination or engagement in Competitive Activity. Unless otherwise determined
by the Administrator, if the Participant engages in Competitive Activity
following the termination, any portion of the Participant’s Awards that became
vested after termination, and any Shares or cash issued upon exercise or
settlement of such Awards, shall be immediately forfeited, cancelled, and
disgorged or paid to the Company together with all gains earned or accrued due
to the sale of Shares issued upon exercise or settlement of such Awards.

 

(b)Termination Due to Death or Disability. Unless otherwise set forth in the
Award Agreement, if a Participant’s employment or service terminates by reason
of death or Disability:

 

(i)All Options and SARs (whether or not then otherwise exercisable) shall become
exercisable in full and the Participant or (as applicable) Participant’s
Eligible Representative may exercise all such Options and SARs at any time prior
to the earlier of (i) the one-year anniversary of the Participant’s death or
Disability or (ii) the expiration of the term of the Options or SARs; provided
that any in-the-money Options and SARs that are still outstanding on the last
day of the time period specified in this Section 9.2(a) shall automatically be
exercised on such date; and

 



11

 



 

(ii)All other Awards shall immediately vest in full upon the Participant’s death
or Disability, and Restricted Stock Units and Performance Awards that have not
been settled or converted into Shares prior to the Participant’s death or
Disability shall immediately be settled in Shares. Any Performance Awards that
vest as a result of this Section 9.2(b) shall vest and be paid based on target
levels of performance.

 

(c)Involuntary Termination Without Cause. Unless otherwise set forth in the
Award Agreement, if a Participant’s employment or service is involuntarily
terminated without Cause:

 

(i)All Options and SARs that are unvested shall be immediately forfeited and
cancelled, effective as of the date of the termination, and all Options and SARs
that are vested shall remain outstanding and exercisable until the earlier of
(i) 30 days after the effective date of the termination or (ii) the expiration
of the term of such Options or SARs; and

 

(ii)All Awards of Restricted Stock or Restricted Stock Units that are unvested
shall be immediately forfeited and cancelled, effective as of the date of the
termination; and

 

(iii)Provided that the Participant signs a general release and waiver of claims
in the form provided by the Administrator and does not exercise any rights to
revoke such release, the Participant shall retain a portion of any unvested
Performance Awards granted earlier than one year prior to the termination equal
to, for each grant of Performance Awards, the number of Performance Shares or
Performance Units specified in the Award Agreement multiplied by the quotient of
(i) the number of full months elapsed between the grant date in respect of such
Performance Awards and the effective date of the termination over (ii) the total
number of months in the Performance Cycle. Such retained Performance Awards will
remain outstanding and vest subject to the attainment of the applicable
Performance Goals in respect thereof. Any unvested Performance Awards that do
not remain outstanding pursuant to this Section 9.3(c) shall be immediately
forfeited and cancelled, effective as of the date of the termination.

 

(d)Termination for Any Other Reason. Unless otherwise set forth in the Award
Agreement, if a Participant’s employment or service terminates for any reason
other as set forth in Sections 9.1 (other than post-service Competitive
Activity) through 9.3:

 

(i)All Options and SARs that are unvested shall be immediately forfeited and
cancelled, effective as of the date of the termination, and all Options and SARs
that are vested shall remain outstanding and exercisable until the earlier of
(i) 30 days after the effective date of the termination or (ii) the expiration
of the term of such Options or SARs; and

 

(ii)All other Awards that are unvested or have not otherwise been earned shall
be immediately forfeited and cancelled, effective as of the date of termination.

 

(e)Post-Termination Informational Requirements. Before the settlement of any
Award following termination of employment or service, the Administrator may
require the Participant (or the Participant’s Eligible Representative, if
applicable) to make such representations and provide such documents as the
Administrator deems necessary or advisable to effect compliance with applicable
law and the provisions of this Plan.

 



12

 



 

(f)Forfeiture and Recoupment of Awards. Awards granted under this Plan (and
gains earned or accrued in connection with Awards) shall be subject to such
generally applicable policies as to forfeiture and recoupment (including,
without limitation, upon the occurrence of material financial or accounting
errors, financial or other misconduct or Competitive Activity) as may be adopted
by the Administrator or the Board (or committee thereof) from time to time. Any
such policies may (in the discretion of the Administrator or the Board) be
applied to outstanding Awards at the time of adoption of such policies, or on a
prospective basis only. Participants shall also forfeit and disgorge to the
Company any Awards granted or vested and any gains earned or accrued due to the
exercise of Options or SARs or the sale of any Company Common Stock to the
extent required by applicable law or as required by any stock exchange or
quotation system on which the Company Common Stock is listed or quoted, in each
case in effect on or after the Effective Date, including but not limited to
Section 304 of the Sarbanes-Oxley Act of 2002 and Section 10D of the Exchange
Act. The implementation of policies and procedures pursuant to this Section 9.6
and any modification of the same shall not be subject to any restrictions on
amendment or modification of Awards.

 

10.CHANGE IN CONTROL

 

(a)Alternative Award. Unless otherwise provided in an Award Agreement, and other
than with respect to the Performance Award Conversion, no cancellation,
acceleration or other payment shall occur in connection with a Change in Control
pursuant to Section 10.3 with respect to any Award or portion thereof as a
result of the Change in Control if the Administrator reasonably determines in
good faith, prior to the occurrence of the Change in Control, that such Award
shall be honored or assumed, or new rights substituted therefor following the
Change in Control (such honored, assumed or substituted award, an “Alternative
Award”), provided that any Alternative Award must (i) give the Participant who
held the Award rights and entitlements substantially equivalent to or better
than the rights and terms applicable under the Award immediately prior to the
Change in Control, including (A) an equal or better vesting schedule, and (B) in
the case of Alternative Awards that are stock options in the successor entity
following such Change in Control, substantially equivalent or better methods of
payment of the exercise price thereof and a post-termination exercise period
extending until at least the first (1st) anniversary of the Participant’s
termination of employment without Cause or with Good Reason (or, if earlier, the
expiration of the term of the stock options); and (ii) have terms such that if a
Participant’s employment is involuntarily (i.e., by the Company or its successor
other than for Cause) or constructively (i.e., by the Participant with Good
Reason) terminated within the twenty-four (24) months following a Change in
Control at a time when any portion of the Alternative Award is unvested, the
unvested portion of such Alternative Award shall immediately vest in full and
such Participant shall receive (as determined by the Administrator) either (1) a
cash payment equal in value to the excess (if any) of the fair market value of
the stock subject to the Alternative Award at the date of exercise or settlement
over the price (if any) that such Participant would be required to pay to
exercise such Alternative Award or (2) liquid shares or equity interests having
a fair market value (as determined by the Administrator) equal to the value in
clause (1).

 

(b)Performance Award Conversion. Unless otherwise provided in an Award
Agreement, upon a Change in Control, then-outstanding Performance Awards shall
be modified to remove any Performance Goals applicable thereto and to
substitute, in lieu of such Performance Goals, vesting solely based on the
requirement of continued service through, as nearly as is practicable, the
date(s) on which the satisfaction of the Performance Goals would have been
measured if the Change in Control had not occurred (or, if applicable, the later
period of required service following such measurement date set forth in the
applicable Award Agreement) (such Awards, the “Alternative Performance Awards”),
with such service-vesting of the Alternative Performance Awards to accelerate
upon the termination of service of the holder prior to such vesting date(s)
thereof, if such termination of service satisfies the requirements of clause
(ii) of Section 10.1 hereof. The number of Alternative Performance Awards shall
be equal to (i) if less than 50% of the Performance Cycle has elapsed, the
target number of Performance Awards, and (ii) if 50% or more of the Performance
Cycle has elapsed, a number of Performance Awards based on actual performance
through the date of the Change in Control if determinable, or the target, if not
determinable (with the Administrator as constituted prior to the Change in
Control making any determinations necessary to determine performance and the
vesting date(s) thereof). The conversion of the Performance Awards into
Alternative Performance Awards is referred to herein as the “Performance Award
Conversion.” Following the Performance Award Conversion, the Alternative
Performance Awards shall either remain outstanding as Alternative Awards
consistent with this Section 10.2 or shall be treated as provided in Section
10.3.

 



13

 



 

(c)Accelerated Vesting and Payment. Except as otherwise provided in this Article
X or in an Award Agreement, upon a Change in Control:

 

(i)each vested and unvested Option or SAR shall be cancelled in exchange for a
payment equal to the excess, if any, of the Change in Control Price over the
applicable Exercise Price or Base Price;

 

(ii)the vesting restrictions applicable to all other unvested Awards (other than
(x) freestanding Dividend Equivalents not granted in connection with another
Award and (y) Performance Awards) shall lapse, all such Awards shall vest and
become non-forfeitable and be cancelled in exchange for a payment equal to the
Change in Control Price;

 

(iii)each Alternative Performance Award shall be cancelled in exchange for a
payment equal to the Change in Control Price;

 

(iv)each other Award (other than freestanding Dividend Equivalents not granted
in connection with another Award) that were vested prior to the Change in
Control but that have not been settled or converted into Shares prior to the
Change in Control shall be cancelled in exchange for a payment equal to the
Change in Control Price; and

 

(v)all freestanding Dividend Equivalents not granted in connection with another
Award shall be cancelled without payment therefor.

 

To the extent any portion of the Change in Control Price is payable other than
in cash and/or other than at the time of the Change in Control, Award holders
under the Plan shall receive the same value in respect of their Awards (less any
applicable Exercise Price, Base Price or similar feature) as is received by the
Company’s stockholders in respect of their Company Common Stock (as determined
by the Administrator), and the Administrator shall determine the extent to which
such value shall be paid in cash, in securities or other property, or in a
combination of cash and securities or other property, consistent with applicable
law. To the extent any portion of the Change in Control Price is payable other
than at the time of the Change in Control, the Administrator shall determine the
time and form of payment to the Award holders consistent with Section 409A of
the Code and other applicable laws. Upon a Change in Control the Administrator
may cancel Options and SARs for no consideration if the Fair Market Value of the
Shares subject to such Options or such SARs is less than or equal to the
Exercise Price of such Options or the Base Price of such SARs.

 

11.OTHER PROVISIONS

 

(a)Awards Not Transferable. Except as otherwise determined by the Administrator,
no Award or interest or right therein or part thereof shall be liable for the
debts, contracts or engagements of the Participant or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law, by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that nothing in this Section 11.1
shall prevent transfers by will, by the applicable laws of descent and
distribution or pursuant to the beneficiary designation procedures approved by
the Company pursuant to Section 11.13 or, with the prior approval of the
Company, estate planning transfers.

 

(b)Amendment, Suspension or Termination of the Plan or Award Agreements.

 

(i)The Plan may be wholly or partially amended or otherwise modified, suspended
or terminated at any time or from time to time by the Administrator; provided
that without the approval by a majority of the shares entitled to vote at a duly
constituted meeting of shareholders of the Company, no amendment or modification
to the Plan may (i) except as otherwise expressly provided in Section 3.3,
increase the number of Shares subject to the Plan; (ii) modify the class of
persons eligible for participation in the Plan or (iii) materially modify the
Plan in any other way that would require stockholder approval under applicable
law or stock exchange listing requirement. Except as otherwise expressly
provided in the Plan or required by applicable law, neither the amendment,
suspension or termination of the Plan shall, without the written consent of the
holder of the Award, materially adversely alter or impair any rights or
obligations under any Award theretofore granted.

 



14

 



 

(ii)The Administrator at any time, and from time to time, may amend the terms of
any one or more existing Award Agreements, provided, however, that, except as
required by applicable law, the rights of a Participant under an Award Agreement
shall not be materially adversely impaired without the Participant’s written
consent. The Company shall provide a Participant with notice of any amendment
made to a Participant’s existing Award Agreement.

 

(iii)No Award may be granted during any period of suspension nor after
termination of the Plan, and in no event may any Award be granted under this
Plan after the expiration of ten (10) years from the Effective Date.

 

(c)Effect of Plan upon Other Award and Compensation Plans. The adoption of this
Plan shall not affect any other compensation or incentive plans in effect for
the Company or any of its Affiliates. Nothing in this Plan shall be construed to
limit the right of the Company or any of its Affiliates (a) to establish any
other forms of incentives or compensation for Service Providers or (b) to grant
or assume any equity awards other than under this Plan in connection with any
proper corporate purpose, including, but not by way of limitation, the grant or
assumption of equity awards in connection with the acquisition by purchase,
lease, merger, consolidation or otherwise, of the business, stock or assets of
any corporation, firm or association.

 

(d)At-Will Employment. Nothing in the Plan or any Award Agreement hereunder
shall confer upon the Participant any right to continue as a Service Provider of
the Company or any of its Affiliates or shall interfere with or restrict in any
way the rights of the Company or any of its Affiliates, which are hereby
expressly reserved, to discharge any Participant at any time for any reason
whatsoever, with or without Cause.

 

(e)Conformity to Securities Laws. The Plan is intended to conform to the extent
necessary with all provisions of the Securities Act and the Exchange Act and any
and all regulations and rules promulgated under any of the foregoing, to the
extent the Company, any of its Affiliates or any Participant is subject to the
provisions thereof. Notwithstanding anything herein to the contrary, the Plan
shall be administered, and Awards shall be granted and may be exercised, only in
such a manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and Awards granted hereunder shall be
deemed amended to the extent necessary to conform to such laws, rules and
regulations.

 

(f)Term of Plan. The Plan shall become effective on the Closing Date, as defined
in the Merger Agreement (the “Effective Date”) and shall continue in effect,
unless sooner terminated pursuant to Section 11.2, until the tenth (10th)
anniversary of the Effective Date. The provisions of the Plan shall continue
thereafter to govern all outstanding Awards.

 

(g)Governing Law. To the extent not preempted by federal law, the Plan shall be
construed in accordance with and governed by the laws of the State of Delaware
regardless of the application of rules of conflict of law that would apply the
laws of any other jurisdiction.

 

(h)Severability. In the event any portion of the Plan or any action taken
pursuant thereto shall be held illegal or invalid for any reason, the illegality
or invalidity shall not affect the remaining parts of the Plan, and the Plan
shall be construed and enforced as if the illegal or invalid provisions had not
been included, and the illegal or invalid action shall be null and void.

 

(i)Governing Documents. In the event of any express contradiction between the
Plan and any Award Agreement or any other written agreement between a
Participant and the Company or any Affiliate that has been approved by the
Administrator, the express terms of the Plan shall govern, unless it is
expressly specified in such Award Agreement or other written document that such
express provision of the Plan shall not apply.

 



15

 



 

(j)Withholding Taxes. In addition to any rights or obligations with respect to
the federal, state, local or foreign income taxes, withholding taxes or
employment taxes required to be withheld under applicable law, the Company or
any Affiliate employing a Service Provider shall have the right to withhold from
the Service Provider, or otherwise require the Service Provider or an assignee
to pay, any such required withholding obligations arising as a result of grant,
exercise, vesting or settlement of any Award or any other taxable event
occurring pursuant to the Plan or any Award Agreement, including, without
limitation, to the extent permitted by law, the right to deduct any such
withholding obligations from any payment of any kind otherwise due to the
Service Provider or to take such other actions (including, without limitation,
withholding any Shares or cash deliverable pursuant to the Plan or any Award) as
may be necessary to satisfy such withholding obligations.

 

(k)Section 409A. To the extent applicable, the Plan and Award Agreements shall
be interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the adoption of the Plan. Notwithstanding any provision of the Plan
to the contrary, in the event that following the adoption of the Plan, the
Administrator determines that any Award may be subject to Section 409A of the
Code and related regulations and Department of Treasury guidance (including such
Department of Treasury guidance as may be issued after the adoption of the
Plan), the Administrator may adopt such amendments to the Plan and the
applicable Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Administrator determines are necessary or appropriate to (a)
exempt the Award from Section 409A of the Code and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, (b) comply with
the requirements of Section 409A of the Code and related Department of Treasury
guidance or (c) comply with any correction procedures available with respect to
Section 409A of the Code. Notwithstanding anything else contained in this Plan
or any Award Agreement to the contrary, if a Service Provider is a “specified
employee” at the time of the Service Provider’s “separation from service” (as
determined under Section 409A of the Code) then, to the extent necessary to
comply with, and avoid imposition on such Service Provider of any tax penalty
imposed under, Section 409A of the Code, any payment required to be made to a
Service Provider hereunder upon or following his or her separation from service
shall be delayed until the first to occur of (i) the six-month anniversary of
the Service Provider’s separation from service and (ii) the Service Provider’s
death. Should payments be delayed in accordance with the preceding sentence, the
accumulated payment that would have been made but for the period of the delay
shall be paid in a single lump sum during the ten (10) day period following the
lapsing of the delay period. No provision of this Plan or an Award Agreement
shall be construed to indemnify any Service Provider for any taxes incurred by
reason of Section 409A (or timing of incurrence thereof), other than an express
indemnification provision therefor.

 

(l)Notices. Except as provided otherwise in an Award Agreement, all notices and
other communications required or permitted to be given under this Plan or any
Award Agreement shall be in writing and shall be deemed to have been given if
delivered personally, sent by email or any other form of electronic transfer
approved by the Administrator, sent by certified or express mail, return receipt
requested, postage prepaid, or by any recognized international equivalent of
such delivery, (a) in the case of notices and communications to the Company, to
its current business address and to the attention of the Corporate Secretary of
the Company or (b) in the case of a Participant, to the last known address, or
email address or, where the individual is an employee of the Company or one of
its Subsidiaries, to the individual’s workplace address or email address or by
other means of electronic transfer acceptable to the Administrator. All such
notices and communications shall be deemed to have been received on the date of
delivery, if sent by email or any other form of electronic transfer, at the time
of dispatch or on the third business day after the mailing thereof.

 

(m)Beneficiary Designation. Each Participant under the Plan may from time to
time pursuant to procedures approved by the Company name any beneficiary or
beneficiaries by whom any right under the Plan is to be exercised in case of
such Participant’s death.

 

 

16



 

 